COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                 NO. 2-06-336-CR


KRISTOPHER KYLE RUSSELL                                          APPELLANT

                                           V.

THE STATE OF TEXAS                                                     STATE

                                       ------------

           FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY

                                       ------------

                          MEMORANDUM OPINION 1

                                       ------------

                                   BACKGROUND

      Samantha Lezark was murdered in her bedroom on the evening of

January 5 or the morning of January 6, 2003. Detective Tony Fox of the

Wichita Falls Police Department was assigned as lead investigator on the case.

The medical examiner determined the cause of death to have been strangulation



     1
         See T EX. R. A PP. P. 47.4.
by a coaxial cable wrapped around her neck three times and tied with a square

knot. A bloody fire extinguisher lay next to Lezark’s body, and her head had

contusions consistent with being hit by the fire extinguisher. There were no

signs of forced entry into the house.

      A palmprint on the coaxial cable was identified as that of Appellant

Kristopher Kyle Russell, and his fingerprint and his DNA were found on the fire

extinguisher. Appellant’s partial latent thumbprint was also identified on a laser

pointer found on Lezark’s bed.     Appellant testified at trial that he had met

Lezark in an Internet chat room in late November 2002 and had entered into a

sexual relationship with her by mid-December.

      Two of Lezark’s neighbors testified they saw Appellant at her house on

the afternoon of January 5, and Appellant admitted he was there that afternoon

and evening. A coworker of Lezark’s found her body the next morning when

Lezark failed to report to work.    A jury convicted Appellant of first degree

murder and assessed his sentence at ninety-nine years’ confinement.

                                     ISSUES

      In two issues, Appellant contends the trial court reversibly erred (1) by

overruling his objections to several lines of “backdoor hearsay” testimony by

Detective Fox and (2) by admitting DNA-sample swabs of other potential




                                        2
suspects because the State failed to prove the tested DNA samples were

actually collected from the potential suspects in question. We affirm.

                                  DISCUSSION

A.    Backdoor Hearsay

      In his first issue, Appellant argues the trial court abused its discretion by

overruling his objections to testimony of Detective Tony Fox that he “ruled out”

other potential suspects and his basis for doing so that included hearsay

information provided by the suspects and other witnesses at the scene and

hearsay opinions of experts as to fingerprint and DNA evidence. 2        On each

occasion, the prosecutor offered the explanation that the testimony was

admissible as “part of the investigation.” Appellant complains that the trial

court likewise abused its discretion by allowing Fox to explain the underlying

hearsay details that constituted the basis for his arrest of Appellant, the basis

for probable cause, and the basis for his conclusion that Appellant was the

murderer.

      Appellant contends that the State was thus improperly allowed to elicit

“backdoor hearsay” evidence.       That is, he contends that the State was




      2
      We review the admission of evidence under an abuse of discretion
standard. Wyatt v. State, 23 S.W.3d 18, 29 (Tex. Crim. App. 2000).


                                        3
improperly permitted to get before the jury indirectly the substance of out-of-

court statements of witnesses and experts to prove the truth of that evidence,

i.e., that the evidence excluded other suspects and, therefore, Appellant was

guilty, under the guise that the information was merely part of the investigation.

      Hearsay is a statement, other than one made by the declarant while

testifying at a trial or hearing, offered in evidence to prove the truth of the

matter asserted. T EX. R. E VID. 801(d). Hearsay is generally inadmissible except

as provided by the rules of evidence or statute. T EX. R. E VID. 802. The hearsay

rule may not be circumvented by inference. Schaffer v. State, 777 S.W.2d
111, 113 (Tex. Crim. App. 1989). Moreover, the hearsay prohibition cannot

be circumvented by eliciting the substance of the statement in indirect form.

Id. Testimony as to information received from other persons or testimony about

the results of investigations made by other persons, even when presented

indirectly, is hearsay. Id. (quoting M CC ORMICK ON E VIDENCE, § 249, p. 735

(Cleary Rev., 3rd Ed. 1984)).

      Whether testimony violates the hearsay prohibition necessarily turns on

how strongly the content of an out-of-court statement can be inferred from the

context; the question is whether the strength of the inference produces an

“inescapable conclusion” that the evidence is being offered to prove the

substance of an out-of-court statement. Head v. State, 4 S.W.3d 258, 261–62

                                        4
(Tex. Crim. App. 1999). “[W]here there is an inescapable conclusion that a

piece of evidence is being offered to prove the truth of the statements made

outside the courtroom, a party may not circumvent the hearsay prohibition

through artful questioning designed to elicit hearsay indirectly.”    Id. at 264

(quoting Shaffer, 777 S.W.2d at 114).

      ”The phrase ‘inescapable conclusion’ is not a talisman.         Rather, it

provides a useful shorthand for quantifying the strength of the inference

necessary to impute an improper purpose to the evidence.” Id. at 263 n.3.

An analysis of whether the impermissible inference is so overriding as to fall

within the hearsay prohibition will necessarily turn on the specific factual

circumstances of a given case. Id. at 262 n.4.

      A police officer’s testimony is not hearsay when it is offered for the

purpose of explaining how a defendant became a suspect rather than for the

truth of the matter asserted. Dinkins v. State, 894 S.W.2d 330, 347 (Tex.

Crim. App.), cert. denied, 516 U.S. 832 (1995).        In addition, an officer’s

testimony is not hearsay when it is admitted, not for the truth, but to establish

the course of events and circumstances leading to a defendant’s arrest.

Thornton v. State, 994 S.W.2d 845, 854 (Tex. App.—Fort Worth 1999, pet.

ref’d).




                                       5
      Testimony by an officer that he went to a certain place or performed a

certain act in response to generalized “information received” is normally not

considered hearsay because he should be allowed to give some explanation for

his behavior.    But the officer “should not be permitted to relate historical

aspects of the case, replete with hearsay statements in the form of complaints

and reports on grounds that [he] was entitled to tell the jury the information on

which [he] acted.” Shaffer, 777 S.W.2d at 114. “[D]etails of the information

received are considered hearsay and are inadmissible—unless the officer’s

conduct has been challenged . . . .” Poindexter v. State, 153 S.W.3d 402, 408

n.21 (Tex. Crim. App. 2005).

      1.    Elimination of other potential suspects

            a.     The testimony

      Detective Tony Fox testified for the State only briefly on direct

examination. Fox described the murder scene as it existed upon his arrival at

Samantha Lezark’s house on the morning of January 6, 2003, including the

condition of the body and the location and condition of items at the scene. He

described the coaxial cable around her neck and the fire extinguisher with blood

on it lying near her body. Detective Fox also related his activities in handling

the body and evidence delivered for DNA and fingerprint analysis. He directed

a technician to collect specimens from those items for fingerprint analysis,

                                       6
executed a search warrant for Appellant’s fingerprints and palmprints, obtained

Appellant’s photograph and a thumbprint from Department of Public Safety

records and a set of fingerprints from the Department of Defense, and seized

computers belonging to the deceased and Appellant and submitted them for

forensic testing.

      On cross-examination of Detective Fox, Appellant’s trial counsel began

developing the defense’s theory of the case that other potential suspects could

have committed the murder, including Samantha Lezark’s estranged husband,

John Lezark, who had threatened her with violence, and John Perez, who was

the husband of Samantha Lezark’s coworker and with whom she was having

an affair. On redirect examination, the prosecutor asked Detective Fox whether

and how he “ruled out” John Lezark and John Perez:

            Q. Did you investigate John Lezark as a possible
            suspect?

            A. Yes.

            Q. And did you rule him out?

            A. Yes.

            [DEFENSE COUNSEL]: Judge, I will object to that as
      hearsay. It’s a hearsay conclusion based on things not shown in
      this courtroom.

            [PROSECUTOR]: Judge, he’s just saying what he did as a
      part of his investigation.

                                      7
     THE COURT: It will be overruled.

     Q. (BY [PROSECUTOR]) How were you able to rule him out?

      A. We spoke to his -- the woman he lived with and when
they said -- where they were at the day on the Sunday evening.
Also the evidence at the scene, there was no DNA match or
fingerprint evidence.

      [DEFENSE COUNSEL]: I’ll object to that, Judge. Now, that’s
hearsay. And it’s also violating a chain of custody requirement
they’d have to show.

       [PROSECUTOR]: Judge, he said that he found none of the
fingerprints there and nothing connected him to that. He’s just
talking about what he did as a part of his investigation.

     THE COURT: Be overruled.

      Q. (BY [PROSECUTOR]) So John Lezark gave prints and
blood and gave samples of everything that you --

     A. Yes. He cooperated with the investigation.

     Q. Okay. And did you verify with his wife [sic] that he was
home all that day?

     [DEFENSE COUNSEL]: Objection, hearsay.

     THE COURT: That’s overruled.

     A. Yes. He was home that day and they also spoke to her
mother Cynthia --

     [DEFENSE COUNSEL]: I will object to that, Judge --

     THE COURT: Sustained.

     ....

                               8
      Q. (BY [PROSECUTOR]) So his alibi checked out then for
that day?

     [DEFENSE COUNSEL]:      And I’ll object to that as hearsay,
Judge.

      [PROSECUTOR]:      Judge,     this   is   just   a   part   of   his
investigation.

     THE COURT: It’s overruled.

     [PROSECUTOR]: Thank you, Your Honor.

     A. Yes.

      Q. (BY [PROSECUTOR]) Did you do the same thing for John
Perez?

     A. Yes.

      [DEFENSE COUNSEL]: Judge, I will object to that as
hearsay. It’s calling for a conclusion based on hearsay, what
happened outside.

      [PROSECUTOR]: Judge, it’s based on his investigation. He’s
allowed to testify about his investigation.

     THE COURT: Overruled.

     [PROSECUTOR]: Thank you, Your Honor.

      Q. (BY [PROSECUTOR]) And so you -- as part of your
investigation, Mr. Perez submitted samples and blood and whatnot
and fingerprints also?

     A. Yes.

     Q. And cooperated fully?


                                9
            A. Yes.

            Q. And you found no evidence to connect him to the crime?

           [DEFENSE COUNSEL]: And I will object to that as hearsay,
      Judge. And I’m sorry I have to keep making these objections.

            THE COURT: Overruled.

            Q. (BY [PROSECUTOR]) But you ruled him out as a suspect?

            A. Yes.

            [DEFENSE COUNSEL]: Objection, hearsay.

            THE COURT: Overruled.

      Appellant also made hearsay objections to similar testimony from

Detective Fox regarding his elimination of yet another man, Christian Posh, as

a potential suspect. On cross-examination, Detective Fox testified that his

investigation revealed that on January 1, 2003, four days before her death, the

victim met a man on the Internet, invited him to her home on the same day,

answered the door topless and blindfolded, and remained blindfolded for the

duration of the man’s visit.   The following exchange occurred on redirect

examination:

            Q.   Detective Fox, defense counsel asked you on
      cross-examination about a -- a man who came over to Samantha[‘s]
      house on an occasion when she was blindfolded?

            A. Yes.


                                      10
     Q. Do you recall that question?

     A. Yes.

     Q. Were you able to identify who that man was?

     A. Yes.

     Q. And what is his name?

     A. Christian Posh.

     Q. Okay. And did you interview him?

     A. Yes.

     Q. Okay. And was his DNA submitted for testing?

     A. Yes.

     Q. And was he ruled out as a suspect?

      [DEFENSE COUNSEL]: I object to that as hearsay, Judge,
and they haven’t shown any chain of custody.

     [PROSECUTOR]: Judge --

     [DEFENSE COUNSEL]: It should be linked up to that.

      [PROSECUTOR]: -- he can testify as to whether or not he
ruled him out as a suspect.

     THE COURT: That’s overruled.

     [PROSECUTOR]: Thank you.

     Q. (BY [PROSECUTOR]) You may answer the question.

     A. Yes, sir.

                             11
            Q. He was ruled out as a suspect?

            A. Yes.

      Some of the foregoing testimony is clearly hearsay, namely, Detective

Fox’s testimony about his discussion with John Lezark’s girlfriend; that

testimony relates out-of-court statements for the sole purpose of proving Lezark

was somewhere other than the victim’s home at the time of the killing. See

T EX. R. E VID. 801(d). We hold the trial court abused its discretion by allowing

Detective Fox to testify about those conversations.

      However, we disagree that Detective Fox’s initial answers to the

questions, “Did you rule [John Lezark] out?,” “Did you do the same thing for

John Perez?,” and, as to Christian Posh, “He was ruled out as a suspect?”

constituted hearsay. The trial court could reasonably have concluded that those

questions, and Detective Fox’s responses to them, did not create a strong

inference that any particular out-of-court statements and information excluded

those suspects nor that they produced an “inescapable conclusion” that the

evidence was being offered solely to prove the substance of information relied

on. See Head, 4 S.W.3d at 261-62. We cannot conclude that the trial court

abused its discretion in allowing the jury to hear the disputed testimony. Id.

      As to the details upon which Detective Fox stated he relied in ruling out

those suspects, Detective Fox testified over Appellant’s hearsay objection that

                                       12
he ruled out Lezark, Perez, and Posh as suspects after they submitted DNA

samples for testing. This testimony implies the DNA tests failed to match

Lezark’s, Perez’s, and Posh’s DNA to the DNA found at the crime scene.

Arguably, the DNA test results, or the experts who performed the DNA

analyses, are the implied declarants; the lack of a DNA match is the implied

matter asserted; and the sole intent of the prosecution in pursuing that line of

questioning was to get that information before the jury.

      Assuming Detective Fox’s testimony was “backdoor” hearsay about the

DNA test results and the trial court abused its discretion by allowing him to

answer these questions, any harm arising from the error was cured when the

expert who performed the DNA analyses later testified that her tests ruled out

Lezark, Perez, and Posh as contributors to the DNA collected at the crime

scene—the very same conclusion implicit in Detective Fox’s testimony. See

Reyes v. State, 84 S.W.3d 633, 638 (Tex. Crim. App. 2002) (finding any error

in admission of evidence harmless if cumulative of evidence properly admitted

elsewhere).3




      3
       The trial court admitted Perez’s and Posh’s DNA-sample swabs over
Appellant’s objections; that ruling is the subject of Appellant’s second issue.
Appellant did not object when the DNA analyst testified the DNA analysis
excluded John Lezark, Perez, and Posh as contributors of the DNA found at the
crime scene.

                                      13
            b.     Harm analysis

      Having determined the trial court abused its discretion by allowing

Detective Fox to testify about hearsay statements of John Lezark’s girlfriend,

we must conduct a harm analysis to determine whether the error calls for

reversal of the judgment. T EX. R. A PP. P. 44.2.

      The admission of otherwise inadmissible hearsay is a nonconstitutional

error. Moon v. State, 44 S.W.3d 589, 594–95 (Tex. App.—Fort Worth 2001,

pet. ref’d). Therefore, we apply rule 44.2(b) and disregard the error if it did not

affect Appellant’s substantial rights. T EX. R. A PP. P. 44.2(b); see Mosley v.

State, 983 S.W.2d 249, 259 (Tex. Crim. App. 1998) (op. on reh’g), cert.

denied, 526 U.S. 1070 (1999); Coggeshall v. State, 961 S.W.2d 639, 642–43

(Tex. App.—Fort Worth 1998, pet. ref’d). A substantial right is affected when

the error had a substantial and injurious effect or influence in determining the

jury’s verdict. King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997)

(citing Kotteakos v. United States, 328 U.S. 750, 776, 66 S. Ct. 1239, 1253

(1946)); Coggeshall, 961 S.W.2d at 643. When making this determination, we

review the record as a whole. See Johnson v. State, 967 S.W.2d 410, 417

(Tex. Crim. App. 1998).

      In this case, two witnesses saw Appellant at the victim’s home on the

evening of the murder, but Appellant, himself, also testified he was there.

                                        14
Appellant does not dispute the evidence that he left his DNA and fingerprint on

the bloody fire extinguisher and his palm print on the coaxial cable with which

the killer strangled Samantha Lezark. Nor does he dispute that none of the

DNA or fingerprint evidence connects John Lezark to the crime scene. In light

of the other evidence presented to the jury, Detective Fox’s hearsay testimony

that John Lezark’s girlfriend vouched for his whereabouts on the night of the

murder pales to the point of insignificance.

      Appellant cites several cases where appellate courts held that the

admission of hearsay evidence was reversible error. But in each of those cases,

the evidence in question directly implicated the defendant. See, e.g., Schaffer,
777 S.W.2d at 113–14 (reversing conviction when hearsay testimony directly

refuted defendant’s claim that he was a confidential informant); Morin v. State,

960 S.W.2d 132, 138 (Tex. App.—Corpus Christi 1997, no pet.) (reversing

conviction when hearsay statement identified defendant as party to murder);

Coots v. State, 826 S.W.2d 955, 959 (Tex. App.—Houston [1st Dist.] 1992,

no pet.) (reversing conviction where backdoor hearsay identified defendant as

the culprit). By contrast, the hearsay statement in this case did not directly

implicate Appellant; rather, it exculpated John Lezark. As the State argues, the

hearsay statement did not point the accusing finger at Appellant; thus, the

cases cited by Appellant are distinguishable.

                                      15
         We conclude that, in the context of the entire case against Appellant, the

trial court’s error in admitting the testimony in question did not have a

substantial or injurious effect on the jury’s verdict and did not affect Appellant’s

substantial rights. See King, 953 S.W.2d at 271. Thus, we disregard the error,

see T EX. R. A PP. P. 44.2(b), and we overrule this portion of Appellant’s first

issue.

         2.    The basis for Appellant’s arrest

         In the next part of his first issue, Appellant argues the trial court abused

its discretion by admitting more hearsay from Detective Fox when the

prosecutor asked him about the basis for arresting Appellant.              Appellant

concedes he did not make a hearsay objection to this line of testimony, but he

contends error is nonetheless preserved because a litigant need not repeat an

objection when the trial court has just overruled a valid objection to the same

type of testimony. We disagree.

         To preserve a complaint for our review, a party must have presented to

the trial court a timely request, objection, or motion that states the specific

grounds for the desired ruling if they are not apparent from the context of the

request, objection, or motion. T EX. R. A PP. P. 33.1(a)(1); Mosley v. State, 983
S.W.2d 249, 265 (Tex. Crim. App. 1998) (op. on reh’g), cert. denied, 526 U.S.
1070 (1999).

                                          16
      To support his argument that error was preserved despite his failure to

object at trial, Appellant cites Cardenas v. State, 787 S.W.2d 160, 162 (Tex.

App.—Houston [1st Dist.] 1990, pet ref’d). In Cardenas, the court held that

when two witnesses, testifying one immediately after the other, introduced the

same hearsay statement into evidence, the defendant’s failure to object to the

second witness’s testimony did not waive his timely hearsay objection to the

first witness’s testimony. Id. The court stated, “[I]n some circumstances, a

defendant is not required to constantly repeat an objection. One such

circumstance is when the objection would be futile because the court has just

overruled a valid objection to the same testimony.” Id. (emphasis added).

      Here, the trial court had not “just overruled a valid objection to the same

testimony”; thus, Cardenas is inapplicable. Appellant implicitly urges us to

extend the Cardenas exception to cover not only the same testimony but also

the same type of testimony. To adopt such an exception would upset the well-

settled rules for preserving error; thus, we decline to do so.

      Because Appellant did not make a hearsay objection to this portion of

Detective Fox’s testimony, we overrule the second part of his first issue.

      3.    Detective Fox’s conclusion that Appellant murdered the victim

      In the last part of his first issue, Appellant argues the trial court abused

its discretion by allowing Detective Fox to testify that DNA from an unknown

                                       17
third person who was never identified, found in scrapings from the victim’s

fingernails, did not change his conclusion that Appellant killed her.       Again,

Appellant did not make a hearsay objection to this testimony; therefore, he did

not preserve his complaint for our review, and we overrule the final part of his

first issue.

B.    Admission of DNA-sample swabs

      In his second issue, Appellant argues the trial court abused its discretion

by admitting DNA-sample buccal swabs obtained from John Perez, Christopher

Posh, and four other men whom Samantha Lezark had met on the Internet and

who had been to her home, Clark, Ivy, Dickie, and Meiner, because the State

failed to prove the men from whom the analysts obtained the swabs were who

they claimed to be. In other words, the men who submitted DNA samples may

have lied about their identities, and the tested DNA may have come from

persons unrelated to the investigation.      This theoretical possibility, argues

Appellant, breaks the chain of custody and requires the exclusion of the

evidence.

      Rule 901(a) provides that “[t]he requirement of authentication or

identification as a condition precedent to admissibility is satisfied by evidence

sufficient to support a finding that the matter in question is what its proponent

claims.” T EX. R. E VID. 901(a). It is well settled that minor theoretical breaches

                                        18
in the chain of custody go to the weight rather than to the admissibility of the

evidence. Hall v. State, 13 S.W.3d 115, 120 (Tex. App.—Fort Worth 2000),

pet. dism’d as improvidently granted, 46 S.W.3d 264 (Tex. Crim. App. 2001).

Proof of the beginning and end of the chain will support admission of the

evidence barring any showing of tampering or alteration. See Stoker v. State,

788 S.W.2d 1, 10 (Tex. Crim. App. 1989), cert. denied, 498 U.S. 951 (1990).

      Soibain Callahan, an identification technician with the Wichita Falls Police

Department, testified that she obtained buccal swabs from Perez and Ivy at

Detective Fox’s request, sealed them in envelopes, and turned them into the

police department’s property room. Another identification technician, Michelle

Hanson, testified that she took a buccal swab from Clark, which she sealed and

submitted to the property room. On cross-examination, Hanson admitted that

she had no way to know that the man from whom she took the sample was

really Clark. Elaine Rondez, a criminalist with the Honolulu Police Department,

testified that she took a buccal sample from Posh, sealed it, and mailed it to a

DNA lab in Texas. Before taking the sample, she took Posh’s photograph and

photocopied his driver’s license. Amber Moss, an analyst for Orchid Cellmark,

a DNA lab, testified that her supervisor collected a buccal swab from Meiner.

Appellant did not object to any of the foregoing testimony regarding the men




                                       19
from whom the swabs were obtained. The State offered no evidence regarding

the collection of Dickie’s DNA sample.

      Through Moss, the State offered into evidence the buccal swabs

purportedly taken from Perez, Ivy, Clark, Posh, Meiner, and Dickie. Except with

regard to Clark’s swab,4 Appellant objected that there was no evidence to show

that the persons who submitted the buccal swabs were who they claimed to

be. Appellant did not object when Moss testified that DNA analysis ruled out

each of the men as contributors to the DNA collected from the crime scene.

      We hold that Appellant’s objections to the admission of the buccal swabs

relate to the weight of the evidence, not its admissibility. See Hall, 13 S.W.3d

at 120.    The misidentification posited by Appellant is purely theoretical,

and—with the possible exception of Clark’s swabs—there is no evidence of

tampering or alteration. See Stoker, 788 S.W.2d at 10. Moreover, Appellant

did not object to the technicians’ testimony regarding their identification of the

various men when they took the samples, and that testimony established the

beginning of the chain of custody.     With regard to Clark’s swabs, Hanson

testified she took one swab, but Moss testified she received two swabs. But




      4
        Appellant objected to the admission of Clark’s swab because Hanson
testified she took one swab sample from Clark, but Moss testified she received
two swabs in Clark’s envelope.

                                       20
Hanson testified she sealed the swab in a box and positively identified the box,

and Moss identified the same box and testified it was sealed when she received

it. This kind of testimony does not amount to a break in the chain of custody

and goes only to the weight of the evidence, not its admissibility.     See id.

(holding conflicting testimony regarding type of container in which evidence

was sealed went to weight and not admissibility when the actual container was

positively identified and its seal was unbroken).

      Because Appellant’s objections to the buccal swabs related to their

evidentiary weight and not their admissibility, we hold the trial court did not

abuse its discretion by admitting them into evidence, and we overrule

Appellant’s second issue.

                                  Conclusion

      Having overruled both of Appellant’s issues, we affirm the trial court’s

judgment.




                                           ANNE GARDNER
                                           JUSTICE

PANEL F:     LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: March 6, 2008

                                      21